 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   JUSTIN GARCIA, et al.,                           ) Case No.: 1:17-cv-00374 - LJO-JLT
                                                      )
12                  Plaintiffs,                       ) ORDER DISCHARGING ORDER TO SHOW
                                                      ) CAUSE
13          v.                                        )
                                                      )
14   MUSHEER A. KAKISH, et al.,                       )
                                                      )
15                  Defendants.                       )
                                                      )
16
17          The parties have responded to the Court’s order (Doc. 41) and explained the current posture of
18   the case (Doc. 42). Thus, the Court ORDERS:
19          1.      No later than May 3, 2019 or within 10 days of the arbitrator issuing the determination
20   or the matter resolving otherwise, whichever is earlier, counsel SHALL file a joint report detailing the
21   status of the matter;
22          2.      The parties are relieved of the obligation to report every 120 days.
23
24   IT IS SO ORDERED.
25      Dated:     November 8, 2018                            /s/ Jennifer L. Thurston
26                                                     UNITED STATES MAGISTRATE JUDGE

27
28
